EXHIBIT 10.1 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“ Agreement ”) is made and entered into as of August 26, 2013 (“ Execution Date ”), by and between PositiveID Corporation, a Delaware corporation (“ Company ”), and Ironridge Global IV, Ltd., a British Virgin Islands business company (“ Purchaser ”). Recitals A.The parties desire that, upon the terms and subject to the conditions herein, Purchaser will purchase shares of the Company’s convertible, redeemable Series F Preferred Stock of Company in exchange for immediate payment of $300,000.00 in cash; and B.The offer and sale of the Shares provided for herein are being made pursuant to exemptions from registration under Section 4(2) of the Act as a transaction by an issuer not involving any public offering, and a private placement of restricted securities pursuant to Rule 506 of Regulation D promulgated under the Act. Agreement In consideration of the foregoing, the receipt and adequacy of which are hereby acknowledged, Company and Purchaser agree as follows: I. Definitions . In addition to the terms defined elsewhere in this Agreement and the Transaction Documents, capitalized terms that are not otherwise defined herein have the meanings set forth in the Glossary of Defined Terms attached as Exhibit 1 , incorporated herein by reference. II. Purchase and Sale . A. Agreement to Purchase . Subject to the terms and conditions herein and the satisfaction of the conditions to each Closing set forth in this Section II
